DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 was filed after the mailing date of the Non-Final Rejection on 06/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except for the references which are lined through for the reasons cited below:
1) According to 37 CFR 1.98(a)(2), a legible copy of each cited foreign patent document, each non-patent literature publication or that portion which caused it to be listed, and all other information or that portion which caused it to be listed, are required.  However, no legible copy of the WO 2013/135555 and CN 103752833 have been provided. 
2) According to 37 CFR 1.98(a)(3)(i), a concise explanation of the relevance of as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information of each reference listed that is not in the English language, is required. However, no such concise explanation, in English, of the relevance of the WO 2013/135555 and CN 103752833 have been submitted. 
Reasons for Allowance
Claims 1-13 are allowed.
The prior art do not disclose or suggest a rock drill insert comprising a body of cemented carbide including hard constituents of tungsten carbide (WC) in a binder phase including Co, wherein the cemented carbide includes 4-18 mass% Co, and a balance of WC and unavoidable impurities, and wherein the cemented carbide also includes Cr in such an amount that the mass ratio Cr/Co is 0.04-0.19 in a bulk of the body, a difference between a hardness at any point of a surface of the rock drill insert and the hardness of the bulk of the body being at least 40 HV3, wherein content of the binder phase of the cemented carbide is substantially equal throughout the rock drill insert.
Although claim 1 was rejected in the previous Office Action and no further amendment has been made to the claim, upon further consideration of the previous rejection, the examiner finds Applicant’s argument (Remarks, page 5) persuasive that the combination of references do not disclose or suggest the cumulative limitations of claim 1; in particular, although Arvanitidis recognizes that there is a difference in the hardness on the surface and the core/bulk (Arvanitidis, [0062]-[0063]), and despite the fact that Arvanitidis recognizes the importance of hardness in such tools (Arvanitidis, [0057]), and that concentrations of binder and grain size affect the roughness and wear resistance of the tool (Arvanitidis, [0003]-[0004]), neither of the prior art disclose or suggest as to why one of ordinary skill in the art would be motivated to have a difference of “at least 40 HV3”, i.e. at least 40 Vickers when a 3kg load is used, is utilized between the hardness of the surface and the core/bulk of the tool insert. Arviniditis teaches a difference of at least 50 HV10, but the reference does not disclose any such hardness difference between the surface and the core/bulk of the tool insert 3 and there is no suggestion in the reference to draw the claimed hardness difference from the disclosed HV10 difference. There is no motivation to one of ordinary skill in the art to modify the references to obtain a difference between a hardness at any point of a surface of the rock drill insert and the hardness of the bulk of the body to be at least 40 HV3.
U.S. Patent No. 5,881,828 to Fischer et al. (hereinafter Fischer), drawn to a rock drill bit including a cutting insert with improved wear resistance (Fischer, abstract, col. 2, lines 15-21), disclose an embodiment in which the insert is made with an outer zone (i.e. surface) with low Co-content of 3wt% and a hardness of 1650 HV3, an intermediate zone with high Co-content of 10.5wt% and a hardness of 1260 HV3, and a core with 6 wt% of Co and a hardness of 1570 HV3 (Fischer, col. 8, lines 56-64). The difference between the hardness of the surface, i.e. 1650 HV3, and the core, i.e. 1570 HV3, is 120 which would read on the claimed “at least 40 HV3”. However, Fischer does not disclose the presence of Cr nor its concentration; as such, the reference fails to teach the claimed Cr/Co ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731